DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-9, 11, 15-17, 20-23 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. (US 2017/0083104) in view of Evans et al. (US 2018/0300952).
In regard to claims 1 and 15, Namba et al. teach a method for controlling navigation of a three-dimensional (3D) computer aided design (CAD) (paragraph 27) model in an augmented reality space comprising: (a) rendering the 3D CAD model in the augmented reality space, wherein the 3D CAD model appears as if the 3D CAD model is present in a physical space at true scale (paragraph 27, model presented as if it actually exists); and (b) activating a translate mode (paragraph 63 and fig. 8); (c) in response to the activating, rendering an axis triad on a surface of the 3D CAD model, wherein the axis triad comprises three lines extending from a point in each principal axis direction (element 62); but does not teach a constrained translate mode; (d) rendering division markers along the three lines at predefined division distances; (e) selecting one of the division markers on a first line of the three lines; and (f) moving the 3D CAD model the predefined division distance of the selected division marker along the first line, wherein the moving is constrained to the principal axis represented by the first line.
Evans et al. teach a constrained translate mode (fig. 3); (d) rendering division markers along the lines at predefined division distances (elements 302); (e) selecting one of the division markers on a first line of the three lines; and (f) moving the 3D CAD model the predefined division distance of the selected division marker along the first line, wherein the moving is constrained to the principal axis represented by the first line (fig. 3 and paragraphs 48 and 49. The object is locked onto the axis).

At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Namba et al. with the translate mode of Evans et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Namba et al. with the translate mode of Evans et al. because it would allow the user to place the object with high accuracy (Evans et al. paragraph 2).
In regard to claims 2 and 16, Namba et al. teach activating an axis triad (fig. 8).
Evans et al. teach an air-tap gesture as a tell-tale gesture (paragraph 38).
In regard to claims 3 and 17, Namba et al. and Evans et al. teach all the elements of claim 3 except wherein: the division markers comprise spheres (Evans et al. teach dashes in fig. 4).
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Namba et al. and Evans et al. with spherical division markers. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Namba et al. and Evans et al. with spherical division markers because the shape of the claimed markers is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the markers is significant. The specification makes no mention of the importance of the shape of the markers.
In regard to claims 6 and 20, Evans et al. teach wherein the selecting the one of the division markers comprises receiving user gaze input at the division marker to be selected (fig. 3 element 304).
In regard to claims 7 and 21, Evans et al. teach wherein: the method further comprises selecting an object of the 3D CAD model (paragraph 35, set cube); and in response to the activating, the axis is rendered on the surface of the selected object; and the moving the 3D CAD model comprises moving the selected object the predefined division distance of the selected division marker along the first line (fig. 3).
In regard to claims 8 and 22, Evans et al. teach activating a free translate mode; receiving an input gesture comprising a user's hand moving in a given direction; in response to the input gesture, translating the 3D CAD model in the given direction (paragraph 65, Evans et al. teach using a gesture so the user can move the object along any axis of rotation, not just x, y or z).

Evans et al. teach a constrained rotate mode (fig. 5); wherein the axis triad comprises three perpendicular rings with each perpendicular ring representing a principal axis direction; (d) selecting an axis of the axis triad by selecting one of the perpendicular rings (paragraph 65, Evans et al. teach rotation about any axis); (e) receiving an input gesture comprising movement in a direction; and (f) rotating the 3D CAD model around the selected axis in the direction, wherein the rotation is constrained to the selected axis (paragraph 62).
In regard to claims 11 and 25, Evans et al. teach wherein the input gesture comprises a tap drag gesture (paragraph 63).
Claims 5, 13, 19 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. in view of Evans et al. further considered with Lee et al. (US 2013/0176250).
In regard to claims 5, 13, 19 and 27, Namba et al. and Evans et al. teach all the elements of claim 5 except displaying text for the selected distance that floats above whichever division is gazed upon.
Lee et al. teach displaying text for the selected object that floats above whichever object is gazed upon (fig. 31b. User gazes at M and the M floats near the gaze).
The three are analogous art because they all deal with the same field of invention of input devices.
.
Claims 10, 12, 24 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Namba et al. in view of Evans et al. further considered with Elvezio et al. (US 2016/0328887).
In regard to claim 10, Evans et al. teach selecting an object with a gaze (fig. 5) but neither Namba et al. nor Evans et al. teach selecting one of three perpendicular rings.
Elvezio et al. teach selecting one of three perpendicular rings (paragraph 59 and fig. 8).
The three are analogous art because they all deal with the same field of invention of virtual object manipulation. 
At the time of invention it would have been obvious to one of ordinary skill in the art to provide the apparatus of Namba et al. and Evans et al. with the axis display of Elvezio et al. The rationale is as follows: At the time of invention it would have been obvious to provide the apparatus of Namba et al. and Evans et al. with the axis display of Elvezio et al. because it would ensure accurate rotation of the virtual object.
In regard to claim 12, Elvezio et al. teach wherein: in response to selecting the axis, desaturating the two non-selected perpendicular rings; and a color of the selected perpendicular ring remains (paragraph 59).
Allowable Subject Matter
Claims 4, 14, 18 and 28 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
In regard to claims 4 and 18, the prior art fails to teach or make obvious the smaller and larger division markers.
In regard to claims 14 and 28, the prior art fails to teach or make obvious the free rotate mode.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH R HALEY/             Primary Examiner, Art Unit 2623